Braley, J.
The finding, that at the time of the accident the claimant was an employee of an uninsured independent contractor, who was engaged in the performance of a contract with the city which it was empowered to make, having been warranted, the only question is whether he is entitled to compensation under G. L. c. 152, § 18. By this section if an insured person enters into a contract with an independent contractor to do such person’s work, or if such a contractor and the insured would, if such work were executed by employees immediately employed by the insurer, be liable to pay compensation to the employees, the insurer shall pay to such employees any compensation which would be payable to them if the independent contractor was insured.
We are of opinion that these provisions are inapplicable. It was not until St. 1913, c. 807, that the workmen’s compensation act was so extended as to include workmen, laborers and mechanics employed by counties, cities and towns, and districts having the power of taxation upon their acceptance of the statute as therein provided. While the procedure and the jurisdiction of the industrial accident board are declared to be the same as under the provisions of St. 1911, c. 751, and acts in amendment thereof, the right to compensation is expressly limited “to such laborers, workmen and mechanics employed by it as receive injuries arising out of and in the course of their employment.” And the codification found in G. L. c. 152, §§ 69-75, has made no material change. The word “insurer,” as used in § 18, is defined in § 1, cl. 7, “any insurance company which has insured the compensation payable by an employer under this chapter.” If the provisions for the benefit of employees of an uninsured independent contractor, who engages to do work for a subscriber, are to be extended to public employees putting them on a parity with employees who are protected under § 18, the change must be made by the Legislature; it cannot be supplied under the guise of implied construction. Clancy’s Case, 228 Mass. 316. Centrello’s Case, 232 Mass. 456. Chisholm’s Case, 238 Mass. 412.

Decree affirmed.